eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Response to Arguments
Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive. 
     With respect to claim 1, applicant argues that Examiner taken his own Official Notice of meaning of the term “unusable print”, Examiner disagrees with applicant’s argument because Examiner has not taken any of his own Official Notice of meaning of the term “unusable print”.  According to the https://www.dictionary.com, unusable is being defined as not able or fit to be used. Therefore , the term “unusable print” is being interpreted as the print is not able to be used according to the  broadest reasonable interpretation (BRI) which words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In addition, reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, therefore, if applicant wants Examiner to interpret the limitation in the claims as the limitations in the specification, the specific limitation has to be defined in the claims.
     With respect to claim 1, applicant argues that Yamasaki does not teach creating a data model for a computer with parameters for an unusable print or set-up time prediction based on a global print job and printing machine data; training the data model based on at least one of a global or local print job and printing machine data by using the computer; using the computer to utilize the trained data model to predict a number of unusable prints during set up and a set-up time of the printing substrate processing machine; and optimizing an order of the processing of the print jobs based on the predicted number of unusable prints during set-up and the predicted set-up time by using the computer. Examiner disagrees with applicant’s arguments because Yamasaki teaches creating a data model for a computer with parameters for an unusable print or set-up time prediction based on a global print job and printing machine data [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). Therefore, a data model is considered being created in the error-occurrence judging module 230 for a computer with parameters for an unusable print (the error job are considered as the print is not able to be used since they do not provide with required printouts to be used for generating successful completed print jobs) or set-up time prediction based on a global print job and printing machine data in order to predict whether an error will be occurred when a corresponding print job is being executed by the printer]; using the computer to utilize the trained data model to predict a number of unusable prints during set up and a set-up time of the printing substrate processing machine [as shown in Fig.10, the print jobs are being scheduled to be processed according to predict pint job errors. Therefore, a number of error print job jobs (the error job are considered as the print is not able to be used since they do not provide with required printouts to be used for generating successful completed print jobs) are considered being predicted in order to schedule the print jobs to be printed more effectively]; and optimizing an order of the processing of the print jobs based on the predicted number of unusable prints during set-up and the predicted set-up time by using the computer [the jobs including the number of error jobs (the error job are considered as the print is not able to be used since they do not provide with required printouts to be used for generating successful completed print jobs) are being scheduled according to the rule (optimizing rule) (Fig.8 and Fig.10).].
     With respect to applicant’s arguments regarding to claims 3-7, Examiner disagrees with applicant’s arguments for the same reasons as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on April 26, 2022 has been entered.
The new claim 8 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki’164 (US 2019/0073164).
     With respect to claim 1, Yamasaki’164 teaches a method of processing print jobs on a printing substrate processing machine (Fig.4), the method comprising: 
     creating a data model for a computer with parameters for an unusable print or set-up time prediction based on a global print job and printing machine data [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). Therefore, a data model is considered being created in the error-occurrence judging module 230 for a computer with parameters for an unusable print (the error job are considered as the print is not able to be used since they do not provide with required printouts to be used for generating successful completed print jobs) or set-up time prediction based on a global print job and printing machine data in order to predict whether an error will be occurred when a corresponding print job is being executed by the printer]; 
     training the data model based on at least one of a global or local print job and printing machine data by using the computer [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). Therefore, a data model is considered being created and trained in the error-occurrence judging module 230 based on at least one of a global or local print job and printing machine data by using the computer in order to predict whether an error will be occurred when a corresponding print job is being executed by the printer]; 
     creating an operator defining ease-of-use criteria provided by an operator [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). Therefore, an operator defining ease-of-use criteria provided by an operator is considered being created in the error-occurrence judging module 230 in order to predict whether an error will be occurred when a corresponding print job is being executed by the printer]; 
    using the computer to utilize the trained data model to predict a number of unusable prints during set up and a set-up time of the printing substrate processing machine [as shown in Fig.10, the print jobs are being scheduled to be processed according to predict pint job errors. Therefore, a number of error print job jobs are considered being predicted in order to schedule the print jobs to be printed more effectively]; 
     determining the number of unusable prints as a function of a print-job related target quality value, which an operator may individually input for every print job [as shown in Fig.15, a user allows to select the numbers of jobs including the predicted error jobs from the displayed job list to perform reschedule operation.  Therefore, the numbers of the selected error job selected (inputted) by the user is considered being determined when reschedule operation is being performed. In addition, the error job is being determined when the printer does not have the function required by the print job (paragraph 56).]; and 
     optimizing an order of the processing of the print jobs based on the predicted number of unusable prints during set-up and the predicted set-up time by using the computer [the jobs are being scheduled according to the rule (optimizing rule) (Fig.8 and Fig.10)].
     With respect to claim 3, which further limits claim 1, Yamasaki’164 teaches which further comprises including in the ease- of-use criteria: data regarding at least one of color or printing substrate changes of the printing substrate processing machine (Fig.15, item 1042).  
     With respect to claim 4, which further limits claim 1, Yamasaki’164 teaches which further comprises including in the parameters of the data model: an attained coloration, color target values, printing substrates being used, and machine type being used [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). The job includes the printing requirements including: color/monochrome printing, sheet size, and post-processing (Fig.5) and as shown in Fig.6, the printer function table provides the connected printer’s type and the printer’s function. Therefore, an error-occurrence judging module 230 to predict whether an error will be occurred when a corresponding print job is being executed by the printer according to comparison between the job’s printing requirements including: color/monochrome printing (an attained coloration, color target values, machine type), sheet size (printing substrates being used), and post-processing and the functions provided by the connected printer as indicated in the printer function table].
     With respect to claim 7, which further limits claim 1, Yamasaki’164 teaches which further comprises carrying out the optimizing of the order of the processing of print jobs by using the computer to adapt an existing job list of print jobs, factoring in the predicted number of unusable prints created during set-up and the predicted set-up time of the printing machine as well as the predefined ease-of-use criteria in order to minimize the number of unusable prints created during set-up and the set-up time in terms of the order of print jobs [as shown in Fig.7, the selected jobs in the existing job list of print jobs are being rescheduled when the reschedule button 790 is being selected to minimize the number of unusable prints created during set-up and the set-up time in terms of the order of print jobs ].  
     With respect to claim 8, which further limits claim 1, Yamasaki’164 teaches which further comprises providing a printing machine having printing units as the printing substrate processing machine (paragraph 37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki’164 (US 2019/0073164), and further in view of Hirai’234 (US 2016/0039234) and ABE’364 (US 2015/0103364).
     With respect to claim 5, which further limits claim 1, Yamasaki’164 does not teach which further comprises upon a print job change, training the data model by: using the untrained data model to predict the number of unusable prints created during set-up and the required set-up time of the printing machine; subsequently carrying out a printing operation of a current print job; collecting data regarding the parameters of the data model; carrying out a comparison of values of the attained number of unusable prints created during set-up as well as the required set-up time with predicted values; and optimizing the data model by using results of the comparison and the collected data regarding characteristic values.  
     Hirai’234 teaches to enable a user to change the print settings for a print job when the printer is being determined not able to provide the service to match with the print setting in a print job and the said print job is being retransmitted to the printer for printing after the print settings have been changed (paragraph 116).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirai’234 according to the teaching of Hirai’234 to change print setting for a print job and to retransmit the said print job the schedule processing module (Fig.2, item 225 in Hirai’234) because this will allow the print jobs to be processed more effectively.
     The combination of Yamasaki’164 and Hirai’234 does not teach which further comprises upon a print job change, training the data model by: using the untrained data model to predict the number of unusable prints created during set-up and the required set-up time of the printing machine; subsequently carrying out a printing operation of a current print job; collecting data regarding the parameters of the data model; carrying out a comparison of values of the attained number of unusable prints created during set-up as well as the required set-up time with predicted values; and optimizing the data model by using results of the comparison and the collected data regarding characteristic values.  
     Since Yamasaki’164 teaches that a schedule processing module (Fig.2, item 225) includes an error-occurrence judging module (Fig.2, item 230) which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56) and as shown in Fig.7 in Yamasaki’164, the print jobs which have been predicted no error is considered being carry out printing operation when they are selected and the “PRINT” buttons is being activated and Hirai’234 teaches to enable a user to change the print settings for a print job when the printer is being determined not able to provide the service to match with the print setting in a print job and the said print job is being retransmitted to the printer for printing after the print settings have been changed (paragraph 116), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to allow user to update (change) the print settings associated with the job4 shown in Fig.7 in Yamasaki’164 to fix the print job error and then to transmit the updated job4 back the schedule processing module (Fig.2, item 225 in Yamasaki’164) to enable the error-occurrence judging module (Fig.2, item 230 in Yamasaki’164) is to predict whether an error will be occurred when the updated print job 4 is being executed by the printer and then to selected the updated job4 to perform printing after the updated job4 is being determined no error would be occurred during printing (upon a print job change, training the data model by: using the untrained data model to predict the number of unusable prints created during set-up and the required set-up time of the printing machine; subsequently carrying out a printing operation of a current print job) because this will allow the print job to be printed more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamasaki’164 and Hirai’234 to allow user to update (change) the print settings associated with the job4 shown in Fig.7 in Yamasaki’164 to fix the print job error and then to transmit the updated job4 back the schedule processing module (Fig.2, item 225 in Yamasaki’164) to enable the error-occurrence judging module (Fig.2, item 230 in Yamasaki’164) is to predict whether an error will be occurred when the updated print job 4 is being executed by the printer and then to selected the updated job4 to perform printing after the updated job4 is being determined no error would be occurred during printing (upon a print job change, training the data model by: using the untrained data model to predict the number of unusable prints created during set-up and the required set-up time of the printing machine; subsequently carrying out a printing operation of a current print job) because this will allow the print job to be printed more effectively.
     The modification of the combination of the combination of Yamasaki’164 and Hirai’234 does not teach collecting data regarding the parameters of the data model; carrying out a comparison of values of the attained number of unusable prints created during set-up as well as the required set-up time with predicted values; and optimizing the data model by using results of the comparison and the collected data regarding characteristic values.  
     ABE’364 teaches collecting data regarding the parameters of the data model (Fig.4, step S104); carrying out a comparison of values of the attained number of unusable prints created during set-up as well as the required set-up time with predicted values (Fig.4, step S103); and optimizing the data model by using results of the comparison and the collected data regarding characteristic values (Fig.4).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamasaki’164 and Hirai’234 according to the teaching of ABE’364 to update the printer function table (Fig.6 in Yamasaki’164) according to recourse being used by the printed job because this will allow the error of the print jobs to be predicted more effectively. 
     With respect to claim 6, which further limits claim 5, Yamasaki’164 teaches which further comprises using steps to train the data model for a continuous adaptation of the data model during operation of the printing substrate processing machine [as shown in Fig.2, a schedule processing module includes an error-occurrence judging module 230 which is to predict whether an error will be occurred when a corresponding print job is being executed by the printer (paragraph 56). Since the error-occurrence judging module 230 is used to predict whether an error will be occurred when a corresponding print job is being executed by a printer, therefore, the error-occurrence judging module 230 is considered to predict whether an error will be occurred when the corresponding print jobs including the current job and the continues job are being executed by the printer].
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Sochi’116 (US 2015/0131116) discloses an inspection apparatus including a pause control unit which, when a defect is detected in a page of a printed product while the printed product is continuously printed, causes printing to pause, a predictor unit which, when printing is paused, predicts whether a defect will be detected again in restarting printing by using a master image of a not-yet-printed page, a master image of the defect-detected page, and a predetermined defect prediction criterion, and a resumption control unit which permits to restart printing the defect-detected page and pages following the defect-detected page if the predictor unit predicts that a defect will not be detected again in restarting printing, and prohibits from restarting printing if the predictor unit predicts that a defect will be detected again
 Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674